Citation Nr: 0308300	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of an 
excision of a benign oral lesion, melanoacanthoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from April 1990 to June 
1996, with three years, eleven months, and twenty seven days 
of prior unverified active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of service connection for residuals of the 
melanoacanthoma excision procedure performed in service is 
the subject of the Board's decision on appeal; the other 
appealed issues perfected by the filing of the veteran's Form 
9 in December 1997 were previously addressed on the merits in 
the Board's July 2000 decision, and therefore, will not be 
further considered by the Board in this decision.

An additional claim raised during the pendency of this 
appeal, entitlement to a total disability rating on the basis 
of individual unemployability, also is not before the Board 
at this time, but remains open and pending.  This claim was 
referred to the RO for further consideration in the Board's 
July 2000 decision/remand, but it does not appear from review 
of the record that any action has been taken by the RO to 
address this matter.  Accordingly, this claim is again 
referred to the RO for appropriate development and 
adjudication.

In connection with the present appeal, the veteran appeared 
at a personal hearing before the undersigned Veterans Law 
Judge on March 15, 2000.  A transcript of the hearing has 
been associated with the record on appeal.


FINDING OF FACT

A disability resulting from the in-service excision of a 
benign oral lesion, diagnosed as melanoacanthoma, is not 
supported by competent medical evidence.

CONCLUSION OF LAW

Claimed residuals of a benign oral lesion, diagnosed as 
melanoacanthoma, were not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  Thereafter, the Board will analyze the 
veteran's claim and render its decision.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in July 1996 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows:  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

(ii.) Notice

VA has a duty under the VCAA to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
In two letters sent to him in August 1996, the veteran was 
informed of the type of medical and nonmedial evidence he 
needed to submit in support of his Persian Gulf War 
undiagnosed-illness claims.  Thereafter, the record shows 
that the veteran was informed of the law and regulations 
generally applicable to his claims for service connection by 
statement of the case furnished to him in November 1997.  
Further, the record shows that the veteran was provided 
notice of the newly-enacted VCAA and its provisions regarding 
the duty to assist and VA's obligation to provide a medical 
examination and/or obtain medical opinion in the Board's 
decision/remand of December 2000.

In addition to the above, the record shows that the RO 
furnished the veteran a letter in January 2001 advising him 
of the additional evidence deemed relevant to his claims, as 
specifically set forth in the Board's December 2000 remand.  
This letter advised the veteran that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorders at issue herein.  He was informed as well that 
if he could not obtain any private medical records, he could 
provide VA authorization to obtain them for him by completing 
the appropriate forms (VA Form 21-4142(5) and Medical History 
Form (4)), copies of which were enclosed with the letter.  
Follow-up development letters were furnished to the veteran 
in February 2001 and May 2001.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims of service 
connection for the disorders at issue.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, and 
the veteran was provided a VA examination in September 2000 
to determine whether she had a current residual disability 
from the oral lesion excised in service.  In addition, as 
noted above, the record shows that the veteran was provided 
notice that she could provide the names, dates and places of 
treatment for any residuals of the oral lesion, and that VA 
would assist her in obtaining any identified medical 
treatment records.  However, to date, she has not provided 
information and/or evidence addressing this matter or 
provided any other specific information that would warrant 
further development in response to the RO's development 
letters.  In view of these facts, the Board does not believe 
further development to assist the veteran is required.

Moreover, over the course of his lengthy appeal, the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her claim, to include her appearances 
at personal hearings held before the RO's Hearing Officer in 
June 1998 and before the undersigned Veterans Law Judge in 
March 2000.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).
Accordingly, the Board will proceed to a disposition of the 
appeal.

Relevant law and regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Analysis

The veteran claims entitlement to service connection for an 
oral lesion, diagnosed as melanoacanthoma, which was 
surgically removed without complications in service in 1995.  
She testified on appeal in March 2000 that she continued to 
have small lesions in her mouth that took three to six months 
to grow.

The pertinent facts in this case are not in dispute:  Service 
medical records indicate that the veteran was diagnosed with 
oral melanoacanthoma, a benign epidermal lesion, in November 
1995.  A biopsy of the right buccal mucosa confirmed this 
diagnosis.  She underwent excision surgery for the lesion 
without complications or recurrence of the lesion.  The 
discharge physical examination of June 1996 noted that she 
had had no problems related to the excision surgery and that 
the condition was not considered disqualifying for separation 
purposes.  Based on these facts, Hickson element (2), in-
service disease or injury, has been met.

However, after having considered the medical and other 
evidence of record, the Board concludes that a disability due 
to the lesion excision surgery performed in service has not 
been medically demonstrated currently.  Hickson element (1) 
is therefore not met as to this issue, and the veteran's 
claim fails on that basis.  The Board basis it conclusion on 
the report of a VA examination conducted in September 2000, 
which found no clinical findings supportive of a current 
disability for the oral melanoacanthoma of the right buccal 
mucosa that was excised in service without complication, as 
noted above.  Physical examination of the veteran's mouth 
showed no signs of any oral cancer, and a panoramic x-ray was 
interpreted by the examiner as showing no significant 
findings.  Moreover, the veteran denied any recurrences of 
the condition since 1998 (at which time she stated it lasted 
a couple of weeks and then went away).  She further stated 
that she had not visited a dentist in the past four years.  
As noted above, there is no other medical evidence identified 
by the veteran as reflecting treatment for a recurrence of 
this condition.  The evidence thus does not show an actual 
disability of the oral lesion removed in service in 1995.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of a current 
disability, as shown by the medical evidence in this case, 
the veteran's claim of entitlement to service connection for 
residuals of an excision of an oral melanoacanthoma of the 
right buccal mucosa may not be granted.  Degmetich, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).

The Board observes that in the absence of a current 
disability, Hickson element (3), medical nexus is necessarily 
lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim, and therefore, the benefits sought on appeal are 
denied.


ORDER

Service connection for residuals of an excision of a benign 
oral lesion, melanoacanthoma, is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

